DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received November 8, 2021:
Claims 1, 3-5 and 7-15 are pending. Claims 2 and 6 have been cancelled as per applicant’s request. Claims 10-13 are withdrawn from consideration. 
The core of the previous rejection is maintained.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama (US 2016/0285080) in view of Ghosh et al. (“Lanthanum-doped LiCoO2 cathode with high rate capability”, 2009).
Regarding Claim 1, Yokoyama teaches an active material compact (Fig. 1, #2) constituted of a positive electrode active material (i.e. cathode material) (Para. [0043]) wherein the positive active material particle (Fig. 1, #21) includes an inorganic electrode active material including a lithium multiple oxide such as LiCoO2 (i.e. a substrate, wherein the substrate is a cathode active substance containing a cobalt element (Para. [0047, 0048]) capable of exchanging lithium ions with the electrolyte layer (i.e. capable of intercalating and deintercalating lithium ions) (Para. [0049]) and a multiple oxide layer (Fig. 1, #5) (i.e. a coating layer) located on the surface of the active material particle 2Li0.5Co0.5O4 (Para. [0076]) (meeting the limitations of the instant claim for lithium, cobalt and oxygen as y = 0.5, z = 0.5, and a = 4).
Yokoyama does not teach the amount of lanthanum in the lithium cobalt composite oxide within the range of the instant claim.
However, Ghosh et al. teaches a lanthanum lithium cobalt oxide cathode (pg. 1655, Col. 1, lines 1-8) wherein adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) causes conductivity to increase with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5), and capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lanthanum molar ratio in Yokoyama et al. as Ghosh et al. teaches capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38), thus one of ordinary skill in the art would have been motivated to decrease the lanthanum molar ratio to the range of the instant claim to increase capacity. Ghosh et al. also teaches adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) wherein conductivity increases with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5). Thus, the molar ratio of lanthanum is a result effective variable and modifying the lanthanum content in Yokoyama et al. would be discovering the optimum range by routine experimentation.

Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Yokoyama does not explicitly teach a mass fraction of the multiple oxide.
However, Yokoyama teaches a film thickness of the multiple oxide layer in a range from 200 nm to 1000 nm (Para. [0078]), in order for the multiple oxide layer to be provided with a superior lithium ion-conducting property. Thus, the teaching of a thickness (i.e. amount of multiple oxide layer present) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 3, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 1 as explained above.
Yokoyama does not explicitly teach a mass fraction of the multiple oxide.

It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 4, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 1 as explained above.
Yokoyama teaches the positive active material particle (Fig. 1, #21) (i.e. the cathode active substance) includes an inorganic electrode active material including a lithium multiple oxide such as LiCoO2 (meeting the limitation of the instant claim as c = 1, and d = 1 [almost equivalent to 0.9999]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Regarding Claim 5, Yokoyama teaches a solid electrolyte layer (Fig. 2, #3) (i.e. a separator) between a collector and active material (i.e. substrate) (Fig. 2, #1, #5) which 2 (i.e. a substrate, wherein the substrate is a cathode active substance containing a cobalt element (Para. [0047, 0048]) capable of exchanging lithium ions with the electrolyte layer (i.e. capable of intercalating and deintercalating lithium ions) (Para. [0049]) and a multiple oxide layer (Fig. 1, #5) (i.e. a coating layer) located on the surface of the active material particle (Fig. 1, #21) (i.e. located on a surface of the substrate) wherein the multiple oxide layer can be for example La2Li0.5Co0.5O4 (Para. [0076]) meeting the limitations of the instant claim for lithium, cobalt and oxygen as y = 0.5, z = 0.5, and a = 4).
Yokoyama does not teach the amount of lanthanum in the lithium cobalt composite oxide within the range of the instant claim.
However, Ghosh et al. teaches a lanthanum lithium cobalt oxide cathode (pg. 1655, Col. 1, lines 1-8) wherein adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) causes conductivity to increase with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5), and capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lanthanum molar ratio in Yokoyama et al. as Ghosh et al. teaches capacity gradually decreases with increasing 3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5). Thus, the molar ratio of lanthanum is a result effective variable and modifying the lanthanum content in Yokoyama et al. would be discovering the optimum range by routine experimentation.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Yokoyama does not explicitly teach a mass fraction of the multiple oxide.
However, Yokoyama teaches a film thickness of the multiple oxide layer in a range from 200 nm to 1000 nm (Para. [0078]), in order for the multiple oxide layer to be provided with a superior lithium ion-conducting property. Thus, the teaching of a thickness (i.e. amount of multiple oxide layer present) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art. 

Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 7, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 5 as explained above.
Yokoyama does not explicitly teach a mass fraction of the multiple oxide.
However, Yokoyama teaches a film thickness of the multiple oxide layer in a range from 200 nm to 1000 nm (Para. [0078]), in order for the multiple oxide layer to be provided with a superior lithium ion-conducting property. Thus, the teaching of a thickness (i.e. amount of multiple oxide layer present) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 8, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 5 as explained above.
2 (meeting the limitation of the instant claim as c = 1, and d = 1 [almost equivalent to 0.9999]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Regarding Claim 9, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 5 as explained above.
Yokoyama et al. further teaches the electrochemical device is a lithium secondary battery (i.e. the electrochemical device is a lithium-ion battery) (Para. [0175]).
Regarding Claim 14, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 1 as explained above.
Yokoyama teaches the multiple oxide layer can be for example La2Li0.5Co0.5O4 (Para. [0076]) (i.e. y = 0.5 and z = 0.5).
Yokoyama does not teach the amount of lanthanum in the lithium cobalt composite oxide within the range of the instant claim (i.e. x = 1.5 or x = 1).
However, Ghosh et al. teaches a lanthanum lithium cobalt oxide cathode (pg. 1655, Col. 1, lines 1-8) wherein adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) causes conductivity to increase with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5), and capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38).
 the lanthanum molar ratio in Yokoyama et al. as Ghosh et al. teaches capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38), thus one of ordinary skill in the art would have been motivated to decrease the lanthanum molar ratio to the range of the instant claim to increase capacity. Ghosh et al. also teaches adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) wherein conductivity increases with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5). Thus, the molar ratio of lanthanum is a result effective variable and modifying the lanthanum content in Yokoyama et al. would be discovering the optimum range by routine experimentation.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 15, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 5 as explained above.
Yokoyama teaches the multiple oxide layer can be for example La2Li0.5Co0.5O4 (Para. [0076]) (i.e. y = 0.5 and z = 0.5).
Yokoyama does not teach the amount of lanthanum in the lithium cobalt composite oxide within the range of the instant claim (i.e. x = 1.5 or x = 1).
3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5), and capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lanthanum molar ratio in Yokoyama et al. as Ghosh et al. teaches capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38), thus one of ordinary skill in the art would have been motivated to decrease the lanthanum molar ratio to the range of the instant claim to increase capacity. Ghosh et al. also teaches adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) wherein conductivity increases with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5). Thus, the molar ratio of lanthanum is a result effective variable and modifying the lanthanum content in Yokoyama et al. would be discovering the optimum range by routine experimentation.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues the largest La:Li:Co molar ratio as taught by Ghosh is 0.1:1:1 is much smaller than the limitation in the independent claims and therefore the limitation of the present invention would be shown or suggest by such combination.
Examiner respectfully disagrees. The argument is not commensurate in scope with rejection of record, as the rejection of record does not incorporate the specific amount of lanthanum (i.e. the molar ratio) as taught by Ghosh into Yokoyama (see section “5.” above. Rather, the rationale in the rejection of record for decreasing the lanthanum amount of Yokoyama is that modifying the lanthanum amount is discovering the optimum range by routine experimentation. Ghosh teaches increasing the amount of lanthanum in a lithium cobalt oxide causes capacity to gradually decrease and thus, the molar ratio of lanthanum in a lithium cobalt oxide is a result effective variable and modifying the lanthanum content in Yokoyama (in this case, decreasing the amount to achieve less capacity decrease) would be discovering the optimum range by routine experimentation and is therefore held to be obvious. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claims, as above.	
Applicant argues Yokoyama fails to show or suggest an direct and/or unambiguous determination as to whether the mass range of the thickness of the 
Examiner respectfully disagrees. The argument is not commensurate in scope with rejection of record, as the rejection of record does not incorporate the specific amount of the lanthanum lithium cobalt oxide thickness as taught by Ghosh into Yokoyama (see section “5.” above). Rather, the rationale in the rejection of record for modifying the thickness (i.e. an amount) of the multiple oxide layer of Yokoyama is that modifying the amount (in this case, the amount being a mass fraction of the lanthanum lithium cobalt oxide layer) is discovering the optimum range by routine experimentation. Yokoyama teaches an average film thickness of the multiple oxide layer (i.e. the layer comprising the lanthanum lithium cobalt oxide) in a range from 200 nm to 1000 nm provides for an optimum lithium ion-conducting property of the multiple oxide layer (Para. [0078]). Thus, a thickness (i.e. amount of multiple oxide layer present) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and the thickness optimizing the thickness (i.e. optimizing an amount, such as a mass fraction) of the lanthanum lithium cobalt oxide is optimization involving only routine skill in the art and is therefore held to be obvious. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Applicant argues the features of the claimed invention achieves a significantly improved cycle capacity retention rate and a significantly reduced expansion rate.  
Examiner respectfully disagrees. Applicant appears to be arguing unexpected results. However, the burden to show unexpected results, as required by MPEP 716.02 has not been provided. The reason for the decreasing the lanthanum amount shows at least the same result as Ghosh et al. suggests decreasing a lanthanum amount in a lithium cobalt oxide would achieve less capacity decrease (pg. 1656, Col. 2, lines 34-38) (i.e. improved cycle capacity retention). Furthermore, the table provides data for Examples 1 to 6 wherein applicant argues Examples 2 to 6 exhibit significantly improved cycle capacity retention rate and/or lower storage 21D expansion ratio compared with Example 1. However, the storage expansion ratio for Example 6 is higher than the storage expansion ratio for Example 1 and thus, the data for Example 6 do not show an improvement over Example 1. Additionally, none of the examples in Table 1 (and none the description of the Examples 1-6 in the specification) provide data regarding the mass fraction of the lithium cobalt oxide cathode material and thus, there is no evidence provided to show this feature (the mass fraction of the lithium cobalt oxide as claimed) provides unexpected results. The applicant also does not meet the burden of MPEP 716.02(d), as the data merely provides one example (Example 1) wherein a lower capacity retention rate is yielded in an example outside the claimed lanthanum ratio range (i.e. outside 1≤x≤1.5). No data is provided below the claimed lanthanum ratio range, and thus it is unclear how the examples provide unexpected 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees. The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729